Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
	1.	Claims 1-16, drawn to the method of manufacturing a high temperature superconducting, HTS coil, classified in class 29, subclass 622, H01F41/071.
2.	Claims 17-25, drawn to the high temperature superconducting, HTS, coil, classified in class 335, and subclass 216.
The inventions are distinct, each from the other because of the following reasons: Inventions 1 and 2 are related as process and product of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case the high temperature superconducting, HTS coil can be used without using the method of high temperature superconducting, HTS coil cable to produce a coil.
A telephone call was made to Mr. Michael Santonocito on 1/6/21 to request an oral election to the above restriction requirement. However, the examiner could not reach the applicant, in order to discuss the result in an election being made.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.

Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Elvin Enad can be reached on (571) 272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.					
Lisa Nhung Homza
Patent Examiner - Art Unit 2832
January 5, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837